Although I concur with the majority's rationale in and disposition of App. No. 99CA007345, my concurrence in the disposition of App. No. 99CA007368 is much more narrow.  This Court is, it seems to me, flirting dangerously with the concept that an order is beyond the jurisdiction of this Court, and unreviewable, simply because it is erroneous.  That is wrong on at least two scores: (1) an erroneous order does not become one made without jurisdiction; and (2) this Court does have jurisdiction to review orders which are beyond the trial court's jurisdiction.
Recognizing the position of three present members of this Court as expressed in State v. Burkey (June 7, 2000), Summit App. No. 19741, unreported, however, I concur.
I write separately only to indicate that I concur in the disposition of App. No. 99CA007368 solely on the basis of staredecisis of the Burkey case.